NOT FOR PUBLICATION WITHOUT THE
                       APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1544-16T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

TIMOTHY SECK,

     Defendant-Appellant.
________________________________

              Submitted August 8, 2018 – Decided August 30, 2018

              Before Judges Hoffman and Currier.

              On appeal from Superior Court of New Jersey,
              Law Division, Morris County, Municipal Appeal
              No. 16-008.

              Timothy Seck, appellant pro se.

              Fredric M. Knapp, Morris County Prosecutor,
              attorney   for  respondent   (Paula  Jordao,
              Assistant Prosecutor, on the brief).

PER CURIAM

        Pro se defendant Timothy Seck appeals from a November 1, 2016

order entered after the Law Division conducted a trial de novo on

the record.       The trial judge found defendant guilty of failure to

maintain      lamps,    N.J.S.A.    39:3-66;     reckless    driving,    N.J.S.A.
39:4-96; refusal to consent to take samples of breath, N.J.S.A.

39:4-50.2; and refusal to submit to a chemical test, N.J.S.A.

39:4-50.4a.    We affirm.

                                    I

     On December 12, 2015, Boonton Police Officer Brian Walinski

observed   defendant's   Jeep,   which   had   a   non-illuminating   tail

light, make a left turn at a high speed.            The officer followed

defendant in his marked patrol vehicle, and saw him quickly

accelerate in a twenty-five miles-per-hour residential zone.            The

officer    accelerated   to   approximately    sixty   miles-per-hour    to

pursue defendant.

     After performing a motor vehicle stop, the officer observed

defendant had slow hand movements, bloodshot and watery eyes, and

emitted an odor of alcohol.        Based on those observations, the

officer requested defendant perform field sobriety tests, which

defendant failed to complete successfully.

     After defendant refused to provide a breath sample for a

portable breath test, the officer arrested defendant for driving

while intoxicated (DWI).      At the police station, defendant refused

to provide Alcotest breath samples. Ultimately, the officer issued

defendant summonses for failure to maintain lamps, N.J.S.A. 39:3-

66; reckless driving, N.J.S.A. 39:4-96; refusal to consent to take

samples of breath; N.J.S.A. 39:4-50.2; refusal to submit to a

                                    2                             A-1544-16T1
chemical test, N.J.S.A. 39:4-50.4a; DWI, N.J.S.A. 39:4-50; and DWI

in a school zone; N.J.S.A. 39:4-50(g)(1).

      The Boonton Municipal Court held a trial on April 1, 2016.

The municipal court found defendant guilty of all charges except

for the DWI and DWI in a school zone. The court sentenced defendant

to fines, court costs, and assessment fees; twelve hours served

at   the   Intoxicated   Driver   Resource   Center;   one   year   license

revocation; and six months installation of an interlock device.

Defendant appealed, and the municipal court granted defendant's

request for a stay of his license suspension pending appeal.

      On October 21, 2016, Judge James M. DeMarzo conducted a trial

de novo based on the municipal court record.            The judge found

defendant subject to jurisdiction under the laws of New Jersey,

and that the State proved beyond a reasonable doubt that defendant

refused to provide breath samples, drove recklessly, and failed

to properly maintain his vehicle's lamps.         Judge DeMarzo imposed

the same penalties as the municipal court.        This appeal followed.

                                    II

      On appeal, defendant argues the municipal and trial court

violated his constitutional due process rights. He further asserts

both courts lacked jurisdiction over him, and he did not understand

the nature of the charges against him.       We have carefully reviewed

the record and find no basis for reversal.         We therefore affirm

                                     3                              A-1544-16T1
substantially   for   the    reasons       set   forth   in    Judge   DeMarzo's

comprehensive twenty-seven page opinion.

    Accordingly,      we    conclude       sufficient,    credible      evidence

supports Judge DeMarzo's opinion, and it is consistent with the

applicable law.    See State v. Locurto, 157 N.J. 463, 471 (1999)

(citation   omitted).         Moreover,          defendant's    jurisdictional

arguments, based on assertions of sovereign citizenship, lack

sufficient merit to warrant comment in a written opinion.                       R.

2:11-3(e)(2).

    Affirmed.




                                       4                                 A-1544-16T1